Scott, J.:
The complaint clearly states no cause of action whatever. It alleges that defendant had acted as broker in the purchase and sale of other pieces of real estate, but does not allege that he acted therein for plaintiff, or that he acted as broker for plaintiff in the particular transaction complained of. The motion for judgment on the pleadings should have been granted. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, with leave to plaintiff to serve an amended complaint within twenty days upon payment of the aforesaid costs. Clarke, P. J., Dowling, Smith and Page, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to plaintiff to serve amended complaint on payment of said costs.